Citation Nr: 1028799	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-07 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana



THE ISSUE

Entitlement to service connection for a bilateral wrist 
disability, to include as secondary to service-connected thoracic 
spine and bilateral shoulder disabilities.  



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1991 to July 1992 and from June 2004 to August 2006.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal from a 
March 2007 rating decision by the Fort Harrison Montana 
Department of Veterans Affairs (VA) Regional Office (RO).  In a 
March 2008 VA Form 9, Substantive Appeal, the Veteran indicated 
he desired a Board hearing at a local VA office.  In a subsequent 
March 2008 statement, the Veteran clarified that he requested a 
videoconference hearing.  He failed to appear for the 
videoconference hearing that was scheduled in May 2010.

The March 2007 rating decision on appeal also (in pertinent part) 
granted service connection for thoracic spurring, rated 0 
percent, and denied service connection for a bilateral shoulder 
disability and for residuals of right long thoracic nerve injury.  
The Veteran's July 2007 notice of disagreement indicated he was 
disagreeing with "denial" "low back", "bilateral wrists", 
"bilateral shoulder".  In statements dated in March 2008 the 
Veteran indicated he was withdrawing his appeals for:  
"bilateral shoulder" and "low back" conditions.  [Notably, an 
October 2008 rating decision granted service connection for 
bilateral shoulder strain and increased the rating for thoracic 
spurring.]  


FINDING OF FACT

The Veteran is not shown to have any residuals of the bilateral 
wrist tendonitis for which he received treatment in service, or 
to have had any chronic disability of either wrist during the 
pendency of this appeal.


CONCLUSION OF LAW

Service connection for a bilateral wrist disability, including as 
secondary to service-connected thoracic spine and bilateral 
shoulder disabilities, is not warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as revised effective May 30, 
2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim.  A January 2007 letter explained 
the evidence necessary to substantiate the claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), this letter (as well as 
letters in August 2007 and July 2009) informed the Veteran of 
disability rating and effective date criteria.  The July 2009 
letter notified him of the evidence necessary to substantiate a 
claim of secondary service connection.  A September 2009 
supplemental statement of the case readjudicated the matter after 
further development was completed, and after the Veteran had 
opportunity to respond.  It is not alleged that notice was less 
than adequate.

The Veteran's service treatment records (STRs) and pertinent 
identified postservice treatment records are associated with the 
claims file.  The RO arranged for a VA examination/medical 
opinion (in January 2007, with addendum in February 2007).  The 
cumulative product/opinion is adequate, as it reflects 
familiarity with the Veteran's medical history, notes his 
contentions, and includes explanation of rationale with citation 
to the factual evidence in the record.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The medical evidence of record is 
sufficient to decide the Veteran's claim.  He has not identified 
any pertinent evidence that is outstanding.  VA's duty to assist 
in this matter is met.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on the 
evidence relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss, in detail, every piece of evidence 
of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (holding that VA must review the entire record, but does 
not have to discuss each piece of evidence).  Hence, the Board 
will summarize the relevant evidence where appropriate and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show, as to the claim.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection is warranted where a disability is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal 
requirements for a successful secondary service connection claim 
are: (1) Evidence of a current disability for which secondary 
service connection is sought; (2) a disability which is service 
connected; and (3) competent evidence of a nexus between the two.  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).

In the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there is no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 1353, 
1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service connection has been established for thoracic spine and 
bilateral shoulder disabilities.  The Veteran contends that he 
has a bilateral wrist disorder that was either incurred in 
service or has been aggravated by his service-connected thoracic 
spine and bilateral shoulder disabilities.

The Veteran's STRs include a January 2005 notation that his 
bilateral wrist pain may be mild carpal tunnel syndrome.  In 
November 2005 he was seen for bilateral wrist tendonitis.  A 
November 2005 Report of Medical Assessment for separation notes 
the Veteran's complaints of wrist pain when typing.  Physical 
Profiles in April and June 2006 note medical conditions of back, 
knee, shoulder and wrist pain.  A January 2006 private medical 
statement notes that the Veteran's tendinitis about the wrists 
appeared to be resolving with resolution of the activities that 
caused it.  He reported no neurologic symptoms associated with 
this.  In March 2006 it was noted that the wrists were doing 
well, and in June 2006 it was noted that bilateral wrist 
tendinitis had resolved.  An October 2006 National Guard 
examination report notes that the Veteran's upper extremities as 
well as his spine and other musculoskeletal structure were 
clinically normal and his "yes" answer to having painful 
shoulder, elbow or wrist was explained as referring to his 
shoulder.  

A January 2007 VA examination report notes that the Veteran 
denied constant wrist pain and reported flares of pain on the 
dorsal and palmar side of the wrists with any repetitive activity 
involving the wrists for greater than 10 to 15 minutes; he 
reported there was stiffness associated with the pain flares.  
The Veteran denied symptoms of weakness, swelling, heat and 
redness, instability, locking, fatigability and lack of 
endurance.  Limitation of motion and functional impairment during 
flares were due to pain.  There was tenderness to palpation of 
the dorsal and palmar wrists with no pain on range of motion.  X-
ray examination showed normal wrists, bilaterally.  The tentative 
assessment was possible carpal tunnel syndrome of the wrists; it 
was noted that imaging was negative for a right wrist condition.  
On clinical examination there was full range of motion with 
positive Phalen's and negative Tinel's, bilaterally,.  EMG/NCV of 
the upper extremities were ordered to assess for nerve damage of 
the right upper extremity and carpal tunnel syndrome bilaterally 
(and the examiner indicated that an addendum would be provided 
when the EMG/NCV results were available).  The EMG/NCV studies 
were interpreted as normal.  Thus, a wrist disability was not 
found on VA examination.

Post service private treatment records include a March 2008 
complaint of bilateral wrist pain.  However, there is no 
diagnosis of a wrist disorder.  VA treatment records are silent 
regarding such disorder.  

The threshold question that must be addressed here (as in any 
claim seeking service connection, to include secondary service 
connection) is whether or not the Veteran has the disability for 
which service connection is sought, i.e., a bilateral wrist 
disability.  The bilateral wrist tendinitis for which the Veteran 
was treated in service resolved without residual disability, as 
noted by the June 2006 private physician who treated him prior to 
his August 2006 discharge from active duty.  VA examination did 
not reveal any chronic disability of either wrist; 
electrodiagnostic studies for such in February 2007 were all 
interpreted as normal.  The Veteran has not identified any 
medical provider whose records might show he has such disability.  
Accordingly, the threshold requirement for substantiating a 
service connection claim is not met.  There is no valid claim of 
direct or secondary service connection for such disability.  See 
Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran's statements that he has a bilateral wrist disability 
manifested by pain are insufficient to establish that he has such 
disability.  While he is certainly competent to observe that he 
has wrist pain, such symptom, without a diagnosed or underlying 
malady or condition, is not a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999), aff'd in part, vacated and remanded in part on 
other grounds, 259 F.3d 1356 (Fed. Cir. 2001).  Whether there is 
underlying pathology (which would be a service-connectable 
disability entity) to account for the pain is a complex medical 
question requiring medical expertise/clinical corroboration, and 
beyond the competence of a layperson. See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  The preponderance of the 
evidence is against the Veteran's claim; accordingly, it must be 
denied.


ORDER

Service connection for a bilateral wrist disability, to include 
as secondary to service-connected thoracic spine and bilateral 
shoulder disabilities, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


